Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This Office action is in response to communication filed on 12/28/2020. Currently claims 1-6, 8-15, and newly added 23-25 are pending in the application. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 23-24 are rejected under AIA  35 U.S.C. 103 as being obvious over Clark (US Patent No. 8,597,553 B1), hereafter, referred to as “Clark ‘553”, in view of Pu et al. (CN 204265905 U), hereafter referred to as “Pu”, in view of Ives (US Patent No. 4,269,798), hereafter, referred to as “Ives”, in view of Lewis et al. (US Patent Application Publication No. 2007/0000947 A1), hereafter, referred to as “Lewis”.

Regarding claim 1, Clark ‘553 teaches the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET) (abstract).  Clark ‘553 teaches in Fig. 3 the use of single multi screw extruder that is used for the manufacturing process. Clark ‘553 also teaches that the PET flakes are passed through the multi screw extruder, which melts the flakes (column 3, line 3-4) and purifies the resulting PET polymer (column 3, line 4).  Clark ‘553 also teaches the use of the spinning machine (element 500) to manufacture the carpet filaments using the PET polymer (column 8, lines 41-47).

But Clark ‘553 fails to teach the use of colorants, and providing of the static mixing assembly to mix the polymer stream with the colorant during the manufacture of bulked 

But Clark ‘553, and Pu fail to teach to provide a plurality of colorant ports positioned along a length of the static mixing assembly from the upstream end to the downstream end such that each of the plurality of colorant ports is configured to provide colorant to the polymer stream at a different location along the length of the static mixing assembly.  However, Ives teaches in Fig. 1 and more detailed in Fig. 5, where a resin is mixed with pigment (colorant) to provide desired color streaking (equivalent to tonal color effect) by providing multiple pigment injection ports (colorant ports) in the mixing section (element 24).  Ives teaches in Fig. 5 multiple injection ports (element 180s with injection header 24b) in mixing section 24 and additional injection port (46b) on the sprout area further to the downstream.  Ives teaches that when pigment is through the up-stream most port, the pigment is thoroughly mixed into the resin thus creating substantially uniform coloration. However, when the pigment is injected in the downstream-most port, much less mixing (non-uniform mixing) occurs thus providing in the end products with color streaking (tonal effect) that would be visually different from the thoroughly mixed color. By injecting through the port 46b, very little mixing of the pigment is performed (column 12, lines 3-40). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ives, and use a known technique to provide a plurality of colorant ports positioned along a length of the static mixing assembly from the upstream end to the downstream end such that each of the plurality of colorant ports is configured to provide colorant to the polymer stream at a different location along the length of the static mixing assembly, so that the polymer stream formed after the mixing with the pigment (colorant) would provide bulked continuous 

But Clark ‘553, Pu, and Ives fail to explicitly teach that the plurality of colorant ports comprises a quick disconnect coupling mechanism configured to allow for the installation and de-installation of a colorant container while the polymer stream traverses through the static mixing assembly.  However, Lewis teaches in exemplary aspects of apparatus and methods for metering, mixing and delivering fluidic and/or viscous materials (that would be applicable to the instant application as well), and teaches in Fig. 1, that a plastic bag containing colorant (element 110) (equivalent to colorant container) has a mechanism, such as a check valve (so that the colorant could only flow in one direction only), or other valve/fittings containing a fastening means (e.g., valved quick disconnect, tapered frictional fitting or the like) so that the pump supply line can be easily coupled to and uncoupled (para. [0060]). Lewis also teaches that myriad different approaches including this one, to coupling the colorant container and the tube line that connects to appropriate apparatus locations in a substantially leak-tight and air-tight fashion are known to those of ordinary skill (para. [0060]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Lewis, and use a known technique to provide a plurality of colorant ports that comprises of quick disconnect coupling mechanism configured to allow for the installation and de-installation of a colorant container while the polymer stream traverses 

Regarding claims 2-3, Ives teaches to inject the colorant into a colorant port proximate to the downstream end of the static mixing assembly; and Clark ‘553 teach to receiving the polymer stream at a spinning machine from the downstream end of the static mixing assembly, and based on Ives teaching would have a tonal color effect resulting from non-uniform mixing of the colorant with the polymer stream within the static mixing assembly. Ives teaches that mixing is dependent on the position of the port in the mixing assembly, and if less mixing is desired then the port further to the downstream be used and more mixing is desired, then port further to the upstream be used. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 4, Ives in conjunction with Clark ‘553 and Pu teaches that the colorant port comprises a first colorant port, and wherein the tonal color effect of the polymer stream received at the spinning machine resulting from the colorant injected into the first colorant port comprises a first tonal color effect, the method would comprising of stopping the injection of the colorant into the first colorant port; and injecting the colorant into a second colorant port at a location along the length of the static mixing assembly upstream of the first colorant port to create a polymer stream having a second tonal color effect that is less pronounced than the first tonal color effect due to an increased mixing length from the second colorant port to the downstream end of the static mixing assembly as compared to a mixing length from the first colorant port to the downstream end of the static mixing assembly.

Regarding claim 5, Ives in conjunction with Clark ‘553 and Pu teaches a method wherein the colorant port comprises a first colorant port, the method would comprise stopping the injection of the colorant into the first colorant port; and injecting the colorant into a second colorant port at a location along the length of the static mixing assembly proximate to the upstream end of the static mixing assembly to substantially thoroughly mix the polymer stream 

Regarding claim 6, Ives in conjunction with Clark ‘553 and Pu teaches a method that would comprise of injecting a plurality of colorant into the polymer stream at the plurality of locations along the length of the static mixing assembly. It would have been obvious to any ordinary artisan to providing a plurality of colorant containers coupled to the plurality of colorant ports as a source of material.  

Regarding claim 8, as for the splitting of main polymer melt into plurality of individual polymer streams, Clark ‘553 teaches in Fig. 4 the splitting of polymer melt to be provided to the next phase of processing, therefore, it would have been obvious to any ordinary artisan to split the main stream into plurality of streams, that would facilitate the making filaments of plurality of colors using plurality of streams (each stream for one assigned color).  It would also have been obvious that each stream of polymer melt would be mixed with stream of colorant material.  Additionally, Clark ‘553, Pu and Ives together teach the method of making bulked continuous carpet filament, wherein the static mixing assembly comprises a static mixing assembly for each of the plurality of individual polymer streams such that each of the plurality of individual polymer streams forms into bulked continuous carpet filament having a tonal color effect.

Regarding claim 9, Clark ‘553 teaches in Fig. 3 the use of single multi screw extruder.

Regarding claims 10-12,   Clark ‘553, Pu and Ives together teach the method of making bulked continuous carpet filament, wherein Pu teaches in Fig. 1 that the static mixing assembly (element 4) comprises a substantially cylindrical housing encompassing the one or more individual static mixing elements. It would have been obvious to any ordinary artisan that multiple mixing elements would provide improved mixing by intensive deflection of the advancing polymer melt and the liquid dye, and the dependence of number of mixers on improved mixing. But the references alone or in combination fails to explicitly teach that the mixing housing comprises of at least thirty individual static mixing elements, or thirty six to forty individual static mixing elements.  However, a variable which achieves a recognized result, would be subject to optimum or workable ranges of said variable under routine experimentation.  Therefore, based on Pu teaching of using static mixer, the number of static mixing element (at least thirty six, or thirty six to forty, as claimed in the instant application) which directly improves the mixing performance is a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

Regarding claims 23-24, Clark ‘553, Pu and Ives together teach the method of making bulked continuous carpet filament, wherein Pu teaches in Fig. 1 that the static mixing assembly (element 4) comprises a substantially cylindrical housing encompassing the one or more individual static mixing elements, and Ives teaches to provide a plurality of colorant ports positioned along a length of the static mixing assembly from the upstream end to the downstream end such that each of the plurality of colorant ports are configured to provide colorant to the polymer stream at a different location along the length of the static mixing assembly, so that the polymer stream formed after the mixing with the pigment (colorant) would provide bulked continuous carpet filament having tonal color effect which would create carpets with further variation in colors that would be attractive to users. It would also have been obvious to any ordinary artisan based on Ives teaching of positioning the coloring ports at different lengths of the mixing chamber, that the color streaking (tonal effect) would be visually 

Claims 13-15 are rejected under AIA  35 U.S.C. 103 as being obvious over Clark (US Patent No. 8,597,553 B1), in view of Pu et al. (CN 204265905 U), in view of Ives (US Patent No. 4,269,798), in view of Lewis et al. (US Patent Application Publication No. 2007/0000947 A1), in view of Streiff (US Patent No. 6,394,644 B1), hereafter, referred to as “Streiff”.

Regarding claims 13-15, Clark ‘553, Pu, and Ives, in combination teaches the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET) using at least thirty static mixing elements. But the references fail to explicitly teach that the mixing elements comprises of plurality of mixing bars disposed within the substantially cylindrical housing. However, Streiff teaches in Fig. 1 that the mixing element comprises of plurality of substantially rectangular mixing bars that are disposed within the substantially cylindrical housing.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to substitute a static mixing element as taught by Streiff to provide known element of mixing so that it would yield predictable result (KSR In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claim 25 is rejected under AIA  35 U.S.C. 103 as being obvious over Clark (US Patent No. 8,597,553 B1), in view of Pu et al. (CN 204265905 U), in view of Ives (US Patent No. 4,269,798).

Regarding claim 25, Clark ‘553 teaches the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET) (abstract).  Clark ‘553 teaches in Fig. 3 the use of single multi screw extruder that is used for the manufacturing process. Clark ‘553 also teaches that the PET flakes are passed through the multi screw extruder, which melts the flakes (column 3, line 3-4) and purifies the resulting PET polymer (column 3, line 4).  Clark ‘553 also 

But Clark ‘553 fails to teach the use of colorants, and providing of the static mixing assembly to mix the polymer stream with the colorant during the manufacture of bulked continuous carpet filaments.  However, Pu teaches in Fig. 1 the use of colorants to manufacture filaments (para. [0009]). Pu teaches in Fig. 1 that a liquid dye is added to the polymer melt by means of a dye metering device so that an undyed polymer melt would be colored based on the process requirement. Pu also teaches the use of static mixers (element 4 in Fig. 1) where the PET polymer melt would be mixed with the colorant material.  Pu also teaches in Fig. 1 that the static mixing assembly comprises of one or more individual static mixing elements that are aligned to form a central passageway for the polymer stream to pass through such that the polymer stream enters an upstream end of the static mixing assembly and exits a downstream end of the static mixing assembly, and is mixed by the one or more individual static mixing elements between the upstream end and the downstream end of the static mixing assembly.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Pu, and combine the color metering device, and static mixing assembly with the apparatus so that a coloring stream would be added to the PET polymer melt stream, and the static mixing assembly would provide the required mixing uniformity so that colored filament for carpets would be spun out from the system generating a colorful product in a predictable way (KSR Rationale A, MPEP 2143). Since both the references deal with spinning out filaments from polymer melts, one would have reasonable 

But Clark ‘553, and Pu fail to teach to provide a plurality of colorant ports positioned along a length of the static mixing assembly from the upstream end to the downstream end such that each of the plurality of colorant ports is configured to provide colorant to the polymer stream at a different location along the length of the static mixing assembly.  However, Ives teaches in Fig. 1 and more detailed in Fig. 5, where a resin is mixed with pigment (colorant) to provide desired color streaking (equivalent to tonal color effect) by providing multiple pigment injection ports (colorant ports) in the mixing section (element 24).  Ives teaches in Fig. 5 multiple injection ports (element 180s with injection header 24b) in mixing section 24 and additional injection port (46b) on the sprout area further to the downstream.  Ives teaches that when pigment is through the up-stream most port, the pigment is thoroughly mixed into the resin thus creating substantially uniform coloration. However, when the pigment is injected in the downstream-most port, much less mixing (non-uniform mixing) occurs thus providing in the end products with color streaking (tonal effect) that would be visually different from the thoroughly mixed color. By injecting through the port 46b, very little mixing of the pigment is performed (column 12, lines 3-40). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of 


Responses to Arguments

Applicant’s argument filed on 12/28/2020 for the 103 rejections has been fully considered.  Applicant’s argument with respect to amended independent claim 1 (page 7-9), has been considered, but they are moot, as the examiner uses a new grounds of rejection to address the amended claim. The applicant argues that the cited combination fails to describe or suggest the claimed invention, in particular, the cited combination fails to describe or suggest the new limitation of "providing a plurality of colorant ports positioned along a length of the static mixing assembly from the upstream end to the downstream end such that each of the plurality of colorant ports is configured to provide colorant to the polymer stream at a different location along the length of the static mixing assembly," "wherein each of the plurality of 

	Regarding the argument against the rejection of claim 11 (page 9), the examiner respectfully disagrees with the applicants positon that utilizing thirty six to forty static mixing elements is beyond something that falls under routine examination and would not be obvious to one with ordinary skill in the art. The examiner’s position has been explained clearly, and in details in the rejection section.

Because the rejections are being maintained on the amended independent claim 1, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.\

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M AMEEN/Examiner, Art Unit 1742